              Case 2:21-cv-00576-RSM Document 19 Filed 07/12/21 Page 1 of 2




                                                                 The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9

10     NATIONAL ASSOCIATION OF CHAIN                   Case No. 2:21-cv-00576-RSM
       DRUG STORES; NATIONAL
11     COMMUNITY PHARMACISTS                           DEFENDANTS’ NON-OBJECTION TO
       ASSOCIATION, and the WASHINGTON                 STATE’S MOTION TO INTERVENE
12     STATE PHARMACY ASSOCIATION,
13
                               Plaintiffs,
14            v.
15
       XAVIER BECERRA, in his official
16     capacity as Secretary of United States
       Department of Health and Human Services,
17     and ELIZABETH RICHTER, in her official
       capacity as Acting Adminitrator for the
18     Centers for Medicare & Medicaid Services,
19
                              Defendants.
20

21

22          Defendants have no objection to the State’s pending motion to intervene. Dkt. No. 11.

23 Defendants echo the Plaintiffs’ response (Dkt. No. 18), however, that because the parties have

24 agreed that the case should be dismissed without prejudice and remanded to the agency, the

25 State’s motion is moot should the Court grant the parties’ motion. See Joint Motion to Voluntary

26 Remand, Dkt. No. 17.
27

     NON-OBJECTION TO STATE’S MOTION TO INTERVENE                   UNITED STATES ATTORNEY
     2:21-cv-00576-RSM - 1                                            700 Stewart Street, Suite 5220
                                                                     Seattle, Washington 98101-1271
                                                                               206-553-7970
           Case 2:21-cv-00576-RSM Document 19 Filed 07/12/21 Page 2 of 2




 1        DATED this 12th day of July, 2021.
 2
                                               Respectfully submitted,
 3
                                               TESSA M. GORMAN
 4                                             Acting United States Attorney

 5                                             s/ Nickolas Bohl
                                               NICKOLAS BOHL, WSBA No. 48978
 6
                                               Assistant United States Attorney
 7                                             United States Attorney’s Office
                                               700 Stewart Street, Suite 5220
 8                                             Seattle, Washington 98101-1271
                                               Phone: 206-553-7970
 9                                             Fax: 206-553-4067
                                               Email: nickolas.bohl@usdoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

     NON-OBJECTION TO STATE’S MOTION TO INTERVENE                 UNITED STATES ATTORNEY
     2:21-cv-00576-RSM - 2                                          700 Stewart Street, Suite 5220
                                                                   Seattle, Washington 98101-1271
                                                                             206-553-7970
